Abatement Order filed December 31, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00964-CR
                                 ____________

                     CARLOS JULIO SABINO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 13-DCR-062551


                           ABATEMENT ORDER
      Appellant entered a plea of guilty, without an agreed recommendation on
punishment, to intoxicated assault. After a pre-sentence investigation and a hearing
on punishment, on October 3, 2013, the trial court sentenced appellant to
confinement for eight years in the Institutional Division of the Texas Department
of Criminal Justice. The trial court certified that appellant has the right to appeal.
The court also granted appointed counsel’s motion to withdraw as attorney of
record. Appellant filed a pro se notice of appeal. The record filed with this court
does not reflect that appellate counsel has been appointed.

      The reporter’s record in this case was due December 2, 2013, but it has not
been filed. See Tex. R. App. P. 35.1. Because it appears that appellant may be
indigent and entitled to appointment of counsel and preparation of the reporter’s
record without advance payment of costs, we issue the following order. See Tex. R.
App. P. 35.3(c).

      We ORDER the judge of the 240th District Court to immediately conduct a
hearing at which appellant, appellant’s counsel, if any, and counsel for the State
shall participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent
and, thus entitled to a free record and appointed counsel on appeal. The judge shall
appoint appellate counsel for appellant, if necessary. The judge shall see that a
record of the hearing is made, shall make any necessary findings of fact and
conclusions of law and/or orders, and shall order the trial clerk to forward a record
of the hearing and a supplemental clerk’s record containing any findings,
conclusions, or orders. The transcribed record of the hearing, the court’s findings
and conclusions and/or orders, and a videotape or compact disc, if any, containing
a recording of the video teleconference shall be filed with the clerk of this court on
or before January 31, 2014.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental records are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion.

                                   PER CURIAM

                                          2